Schwellenbach, J.
This is an appeal from an order denying a petition to modify the interlocutory order in a divorce case.
On March 15, 1949, respondent obtained an interlocutory order of divorce from appellant, and was awarded the custody of the two-year-old infant son of the parties. On June.4, 1949, the father petitioned to modify the order of March 15th, and for an award of the custody of the child to him because of alleged misconduct on the part of the mother. At the close of the petitioner’s testimony, the trial court denied the petition, holding that there was not sufficient evidence to warrant taking the child from the custody of the mother.
Although the evidence disclosed facts which, to say the least, indicated that the mother was indiscreet, we are constrained to hold that the evidence does not preponderate against the trial court’s findings. This does not mean, however, that the father would be foreclosed from again peti*703tioning for a change of custody, if, in the future, facts would warrant such action. A child of tender years is entitled to more than the love and tender care of a mother. It is entitled to the love and tender care of a good mother.
The order appealed from is affirmed.
Simpson, C. J., Beals, Grady, and Don worth, JJ., concur.